OCOCD\IOUU`l-Ab)l\)-\

l\)|\)|\)|\)_\_\_\_\_x_x_.\_\_\_\
OON-AOCOOO\ICDU`|-LOGI\>-\

UNITED STATES DISTRICT COURT

DISTRICT oF NEvADA
>)= >l< >1=
UNITED sTATEs oF AMERICA, ease NO. 2;17-cr-0239-APG-CWH
Plaintiff, ORI)ER ACCEPTING MAGISTRATE
JUDGE’s REPoRT &
V~ RECOMMENDATION oN MoTIoN To
DVANTE MAsoN, SUPPRESS
Defendant_ [ECF NOS. 30, 4l]

 

 

 

 

Defendant Dvante Mason filed a motion to suppress statements he made to law
enforcement officers. ECF No. 30. After conducting an evidentiary hearing, Magistrate Judge
Hoff`man entered his Report & Recommendation recommending that the motion to suppress be
granted ECF No. 41. The Government filed an Objection to the Report & Recommendation (ECF
No. 44) and Mason filed a Response (ECF No. 45).l Pursuant to Local Rule IB 3-2(b), I have
conducted a de novo review of the motion to suppress and related papers. Although this is a close
call, I agree With Magistrate Judge Hoffman’s analysis, and I adopt his Report & Recommendation
as my own.

IT lS HEREBY ORDERED that Magistrate Judge Hoffman’s Report & Recommendation
(ECF No. 41) is accepted. Mr. Mason’s motion to suppress (ECF No. 30) is granted. The
firearm and Mason’s subsequent on-scene statements are suppressed

Dated: November AZ, 2018. %/V

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

l The Government also filed a Reply (ECF No. 46), Which is not allowed absent court
permission See Local Rule IB 3-2(a). However, l Will not strike the Reply because part of it
addresses Mason’s objection (raised in his Response) to Magistrate Judge Hoffman’s rulings
regarding the validity of the initial stop.

 

